DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 21-40 are stated below.
Regarding independent Claims 21, 31 and 40, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “a memory containing an application comprising instructions for execution on a device having a processor and memory, wherein the application is configured to: receive, from a contactless card, one or more credentials after one or more entries into a communication field of the device, authenticate the one or more credentials, and present, after authentication of the one or more credentials, at least one selected from the group of a first message and a second message, wherein the selection is based on the one or more entries into the communication field and associated with one or more gestures by the contactless card such that each of the one or more gestures is indicative of at least one selected from the group of a different first message and a different second message” in combination with all the elements of the claims respectively. 
The dependent claims 22-30 and 32-39 are allowable due to its dependence on independent claims 21 and 31 respectively.

The closest prior art made of record are:
Springer et al. (US2013/0226791) teaches method and system for preventing fraud during an offline transaction by encoding a randomly-generated card verification code onto a smart card.  The verification code is transmitted to a contactless device during each transaction, wherein it is cross-referenced with the account number to ensure presence of the card.  Also, every transaction record is signed by an access key resident on the contactless device and certified by a signing key resident on a remote system.  The remote system verifies the signatures and certifies the records using a signing key when the records are later transmitted. 
Williams (US2015/0134452) teaches method and system for facilitating dynamic and targeted advertisements for computing systems.  Transmitting an indication that one or more advertisements are being played at the computing device, determining whether a user profile associated with a user of the apparatus has a sufficient amount of advertisement credits to allow the user to receive an advertisement-free experience relating to an advertisement-sponsored application, and providing the advertisement-free experience if the user profile includes the sufficient amount of advertisement credits. 
Zarakas et al. (US2017/0154328) teaches method and system for providing a dynamic transaction card that includes a transaction card having a number of layers, each of which may be interconnected to one another.  A sensor layer utilized to activate a dynamic transaction card by authenticating the card user as authorized to use the card through user authentication input recognition, which may be gesture and voice recognition processing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495